FOR FURTHER INFORMATION AT THE COMPANY: Karen J. Dearing Chief Financial Officer (248) 208-2500 SUN COMMUNITIES, INC. ANNOUNCES ACQUISITION OF FLORIDA RECREATIONAL VEHICLE RESORT Southfield, MI, May 31, 2011 - Sun Communities, Inc. (NYSE: SUI) (the “Company”), a real estate investment trust (“REIT”) that owns and operates manufactured housing and recreational vehicle communities,today announced that on May 27, 2011, it acquired the Orange City RV Resort in Orange City, Florida, from NHC-FL7 L.P., for a purchase price of $6,470,000 paid in cash.The RV resort, which contains 517 developed recreational vehicle sites, is located 25 miles from Daytona area beaches, and 35 miles from Disney World and other Orlando area attractions. Sun Communities, Inc. is a REIT that currently owns and operates a portfolio of 136 communities comprising approximately 47,600 developed sites. For more information about Sun Communities, Inc. visit our website at www.suncommunities.com Forward Looking Statements This press release contains various “forward-looking statements” within the meaning of the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended, and the Company intends that such forward-looking statements will be subject to the safe harbors created thereby. Forward-looking statements can be identified by words such as “will,” “may,” “could,” “expect,” “anticipate,” “believes,” “intends,” “should,” “plans,” “estimates,” “approximate”, “guidance” and similar expressions in this press release that predict or indicate future events and trends and that do not report historical matters. These forward-looking statements reflect the Company’s current views with respect to future events and financial performance, but involve known and unknown risks, uncertainties, and other factors, some of which are beyond our control. These risks, uncertainties, and other factors may cause the actual results of the Company to be materially different from any future results expressed or implied by such forward-looking statements. Such risks and uncertainties include national, regional and local economic climates, the ability to maintain rental rates and occupancy levels, competitive market forces, changes in market rates of interest, the ability of manufactured home buyers to obtain financing, the level of repossessions by manufactured home lenders and those risks and uncertainties referenced under the headings entitled “Risk Factors” contained in our Form 10-K for the year ended December 31, 2010, andthe Company’s other periodicfilings with the Securities and Exchange Commission. The forward-looking statements contained in this press release speak only as of the date hereof and the Company expressly disclaims any obligation to provide public updates, revisions or amendments to any forward- looking statements made herein to reflect changes in the Company’s assumptions, expectations of future events, or trends.
